Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Species I in the reply filed on 10/28/22 is acknowledged.
Claims 2, 13, and 20-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/28/55.  In addition claim 2 is withdrawn since in pertains to the slot being non-linear and the elected species has a slot which comprises linear segments.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-6, 9-12, 14, 16-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Iwai et al. (US PGPub 2021/0134827).
Claim 1:  Iwai teaches a microelectronic device, comprising: a stack structure comprising a vertically alternating sequence of conductive structures and insulative structures arranged in tiers [0150-0151], the stack structure comprising: a first block structure comprising stair step structures (FSA) spaced from each other by crest regions (RSA) [0140, 0147, 0153-0154], the stair step structures each comprising steps defined at horizontal edges of the tiers of the conductive structures and the insulative structures; and a second block structure horizontally neighboring the first block structure and comprising additional stair step structures spaced from one another by additional crest regions, the additional stair step structures horizontally offset from the stair step structures of the first block structure (as indicated in figure below by the arrows); and a slot (76) structure extending though the stack structure and interposed between the first block structure and the second block structure.  
    PNG
    media_image1.png
    497
    778
    media_image1.png
    Greyscale


Claim 3:  Iwai teaches (Fig. 1C) the crest regions of the first block structure are horizontally aligned with the additional stair step structures of the second block structure.  
Claim 4:  Iwai teaches (see figure of claim 1) the second block structure exhibits substantially the same configuration as the first block structure and is horizontally offset from the first block structure.  
Claim 5:  Iwai teaches (see figure of claim 1) the stack structure further comprises a third block structure substantially the same as the first block structure and spaced from the first block structure by the second block structure.  
Claim 6:  Iwai teaches (Fig. 1C) stair step structures of the third block structure are horizontally aligned with stair step structures of the first block structure having a same vertical height.  
Claim 9:  Iwai teaches (Fig. 15) support pillar structures (20) extending through the stack structure; and conductive contact structures (86) in electrical communication with the conductive structures, the conductive structures horizontally offset from the support pillar structures.  
Claim 10:  Iwai teaches [0054] strings of memory cells extending through the stack structure.  
Claim 11:  Iwai teaches a microelectronic device, comprising: a slot structure (76) extending through a stack structure comprising tiers of alternating conductive structures and insulative structures, the slot structure comprising an insulative material; a first block structure of the stack structure [0150-0151]on a first side of the slot structure, the first block structure comprising first stair step structures and first crest regions; and a second block structure of the stack structure on a second, opposite side of the slot structure, the second block structure comprising second stair step structures horizontally offset from the first stair step structures of the first block structure (as indicated in figure above by the arrows) [0140, 0147, 0153-0154].  
Claim 12:  Iwai teaches (Fig. 20A) the slot (76) structure comprises angled portions.
Claim 14:  Iwai teaches support pillar structures (20) extending through the stack structure within the first block structure and the second block structure.  
Claim 16:  Iwai teaches conductive contact structures extending through the stack structure (86)  and in electrical communication with the conductive structures, the conductive contact structures within the first block structure horizontally offset from the conductive contact structures within the second block structure.  
Claim 17:  Iwai teaches (Fig. 20A) additional crest regions within the second block structure, the additional crest regions horizontally offset from the crest regions of the first block structure.  
Claim 18:  Iwai teaches (Fig. 20A) support pillar structures (20) within the crest regions; and conductive contact structures (86) extending through the stack structure and in electrical communication with the conductive structures, the conductive contact structures horizontally offset from the support pillar structures.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Iwai et al. (US PGPub 2021/0134827).
Claim 27: Iwai teaches an electronic system, comprising: an input device; an output device; a processor device operably coupled to the input device and the output device; and a memory device operably coupled to the processor device and comprising at least one microelectronic device structure, the at least one microelectronic device structure comprising: a stack structure comprising block structures exhibiting a staggered layout, a first block structure of the block structures inducing stair step structures horizontally offset in a first horizontal direction from stair step structures of a second block structure of the block structures, the second block structure horizontally neighboring the first block structures in a second horizontal direction; and slot structures exhibiting a non-linear shape and extending through the stack structure and dividing the stack structure into the block structures(as indicated in figure above by the arrows) [0140, 0147, 0153-0154].  One of ordinary skill in the art would be able to take the memory device taught by Iwai and combine into a system comprising input and out devices and a processor as these are well known combinations for any complex electronic device that uses semiconductors such as phones or laptops.
Allowable Subject Matter
Claims 7, 8, 15 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KATE SALERNO whose telephone number is (571)270-1266. The examiner can normally be reached M-F 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 5712721705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH K SALERNO/           Primary Examiner, Art Unit 2814